DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 316-326, in the reply filed on 1/27/2021 remains acknowledged.
Applicant’s election without traverse of  the compound N-tert-butyl-2-(pyridin-4-yl)-1,7-naphthyridin-4-amine, having the following structure: 

    PNG
    media_image1.png
    153
    161
    media_image1.png
    Greyscale
,
in the reply filed on 1/27/2021 remains acknowledged.
Claims 327-367 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/27/2021.
Claims 317, 323 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without1/27/2021.
The Examiner previously noted that the elected compound is free of the prior art, and the search and examination were expanded to the full scope of a proper Markush group: compounds of Formula A2, where X1 is CH, i.e., the full scope of claim 318.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 318 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection is necessitated by the claim amendment.
Amended, now independent, claim 318 has reportedly incorporated limitations from claim 316 into this claim. However, the claim recites a compound of Formula II, with R1, R2, R3, R5 and A variables.  However, the claim defines other variables, such as when X1 is CH (see p. 8, lines 17-23), but there is no X1 in Formula II.  Thus, it is confusing as to when the X1 is CH limitation is being applied.

Claim Rejections – Improper Markush Group
Claims 316, 319-322, 324-326 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  
A Markush claim contains an “improper Markush grouping” if: (1) The species of the Markush group do not share a single structural similarity,” or (2) the species do not share a common use.  Members of a Markush group share a "single structural similarity” when they belong to the same recognized physical or chemical class or to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent (see Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, p. 7166, left and middle columns, bridging paragraph; see also MPEP 2117 (II)).
The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  
Claims 316, 324 & 325 recite chemical specie alternatives which are in different recognized chemical classes, and the Markush list embraces different chemical compounds that do not share any single structural similarity between the species.  Claim 316 recites the Markush grouping a compound of Formula A2, or a salt, or a steroisomer thereof:

    PNG
    media_image2.png
    134
    177
    media_image2.png
    Greyscale

Wherein X1 is CH or N …;  
The elected compound, N-tert-butyl-2-(pyridin-4-yl)-1,7-naphthyridin-4-amine, a compound of A2 (claim 316) and A3 (claim 324) where X1 is CH, has the structure:

    PNG
    media_image1.png
    153
    161
    media_image1.png
    Greyscale
,
A 1,7-naphthyridin-4-amine compound.  This compound is classified in class C07D 471/04. When used in a medicinal preparation, this active agent is classified in A61K 31/4375.

 	N-(4-methoxy-2-methylbutan-2-yl)-2-(pyridin-4-yl)pyrido[3,4-d]pyrimidin-4-amine (claim 325), a compound of Formula A2 or A3 where X1 is N, has the structure:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
,

1,7-naphthyridin-4-amine and pyrido[3,4-d]pyrimidin-4-amine compounds have only one of the fused rings in common, with a common amine substituent common to the numerous alterative compounds (claim 325 recites alternative compounds, filing many pages), which is a minimal part of the structures.  Each of these findings demonstrates that not all members recited in this Markush group belong to the same recognized chemical class; i.e., the species fail to share a single structural similarity or any substantial structural feature.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  The Examiner construes the scope of claim 318 (claim 316, where X1 is CH to be a proper Markush grouping reading on the elected compound and searched subject matter; selection of corresponding compounds of claim 325 that fall within the scope of claim 318 would also be a proper Markush grouping.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).

Applicant argues:
Applicant respectfully traverses the rejection of claims 316, 319-322, and 324-326 as allegedly containing an improper Markush grouping of alternatives. Applicant respectfully asserts that the compounds embodied by the claims share a substantial structural feature as well as a common use that flows from the substantial structural feature. Specifically, the common structural feature is: 

    PNG
    media_image4.png
    134
    116
    media_image4.png
    Greyscale
and the common use stemming from this feature is the inhibition of large tumor suppressor kinase (LATS) as seen in Table 1A and Table 1B of the specification as filed (see paragraph [2310] and paragraph [2317], respectively, of U.S. Patent Publication No. 2018/0344738). 
The Examiner appears to allege that the claimed compounds, specifically 1,7- naphthyridin-4-amines and pyrido[3,4-d]pyrimidin-4-amines, have diverse classifications. Applicant respectfully disagrees. In fact, as the Examiner asserted on pages 5-6 of the Office Action, these compounds are recognized in the art as bicyclic compounds that share a cooperative patent classification number of C07D/471/04 which is reserved for "heterocyclic compounds containing nitrogen atoms as the only ring hetero atoms in the condensed system, at least one ring being a six-membered ring with one nitrogen atom, not provided for by groups C07D 451/00 - C07D 463/00 in which the condensed system contains two hetero rings Ortho- condensed systems." See Cooperative Patent Classification (CPC), Subclass C07D, page 24. Thus, Applicant asserts that the compounds embodied by the claims share a substantial structural feature, as confirmed by the CPC system. 
It further appears that the Examiner alleges that these compounds have diverse classifications as to their use and as an example, provides different classifications for two possible uses: the elected compound (a 1,7-naphthyridin-4-amine compound) used as a medicinal preparation and a compound of claim 325 (a pyrido[3,4-d]pyrimidin-4-amine compound) used as a medicinal preparation. However, as Applicant indicated above, the common use stemming from the common structural feature of the claimed compounds is the inhibition of large tumor suppressor kinase (LATS) as seen in Table lA and Table 1B of the specification as filed (see paragraph [2310] and paragraph [2317], respectively, of U.S. Patent Publication No. 2018/0344738). Thus, Applicant asserts that the compounds embodied by the claims share a common use. 
In view of the above, Applicant respectfully asserts that the claims do not lack a common structural feature or common structural use and respectfully requests the rejection to be withdrawn. 

This is not persuasive.
As set forth in MPEP 2117 (II):
A Markush claim may be rejected under judicially approved "improper Markush grouping" principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an "improper Markush grouping" if either: (1) the members of the Markush group do not share a "single structural similarity" or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)) (emphasis added).
Although there may be a disclosed common use, the rejection is based on the failure to meet the requirement that the claimed alternative compounds share a “single structural similarity”.  This prong has not been met by the rejected claims.
While there are classifications in which both exemplary compounds are classified, the rejection documents the differences in classifications based on the compounds being used in medicinal compositions (the Examiner notes that the Office actually uses C* classifications, to assign for examination, based on the medicinal composition classifications).  This is appropriate, in view of the stated uses of the claimed compounds.  See, for instance, specification at p. 138, lines 26-28:

    PNG
    media_image5.png
    98
    727
    media_image5.png
    Greyscale

Thus, it is appropriate to consider differences in classification, based on the claimed compounds being present in medicinal compositions.  These differences demonstrate the compounds of these claims do not belong to the same recognized chemical class 

1,7-naphthyridin-4-amine and pyrido[3,4-d]pyrimidin-4-amine compounds have only one of the fused rings in common, with a common amine substituent common to the numerous alterative compounds (claim 325 recites alternative compounds, filing many pages), which is a minimal part of the structures.  Each of these findings demonstrates that not all members recited in this Markush group belong to the same recognized chemical class; i.e., the species fail to share a single structural similarity or any substantial structural feature.
Accordingly, the rejection is properly applied, and has been maintained.
It is also noted that the search/examination has not been expanded beyond the stated proper Markush group.  As stated in MPEP 803.02 III (A),
The prior art search will not be extended unnecessarily to cover all nonelected species, and need not be extended beyond a proper Markush grouping.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611